Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Election/Restriction

	Claim 1-15 are pending. 
	Applicant’s election of Group I (claim 9-15) without traverse in the reply on 01/04//2022 is acknowledged and made final.
	Claims 1-8 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Claims 9-15 have been examined on the merits.

Information Disclosure Statement
The Information Disclosure Statement submitted on 07/18/2019 has been received and considered.


Claim Objections
	Claim 10 is objected to because of the following informalities:  


Claim 10 is objected to with regard to part a) because it does not specify in which propagation medium the estradiol is replaced with cortisol. 
In light of the specification, it appears that applicant intends to mean that cortisol is being added to the second propagation medium, instead of estradiol, on the condition that the first propagation medium contains estradiol (paragraph [0016], p2), and the claim has been interpreted this way.
However claim 10 part a) should be amended to say this more directly. Something akin to, “The kit of claim 9, further comprising a second propagation medium wherein: a) if the first propagation medium includes estradiol, replacing estradiol with cortisol in the second propagation medium” would be remedial.
Appropriate correction is required.


Claim rejections – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 20070238175 A1, 2007).
In regards to claims 9, Chi teaches a kit for culturing primary cells (Abstract, p1; claim 1, p 19), a cell inhibitory composition containing collagenase II (paragraph [0012], p2; claim 49, p19), which can be prepared as a buffer (paragraph [0008]), p8), and a 
In regards to the instructions in claim 9 part iii, according to MPEP § 2112.01,
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").
	Since the instructions as in claim 9 part iii are not a functional part of the kit they are not afforded patentable weight, and as a result, claim 9 is taught by Chi for the reasons outlined above. 
In regards to the cell inhibitory composition containing collagenase II, while the specific combination of features claimed is disclosed within the broad genera of types of enzymes for inhibiting unwanted cell growth, as taught by Chi (paragraph [0012], p2; claim 49, p19), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of enzymes inhibiting unwanted cell growth from within the disclosure of Chi to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
In regards to claim 10, Chi teaches the culture medium is supplemented with hydrocortisone (cortisol) (paragraph [0009], p2]).
In regards to claims 11 and 12, Chi teaches that the culture medium contains DMEM/F12, an antibiotic (streptomycin), insulin, transferrin, and selenium (paragraphs 
In regards to claim 13, Chi teaches that the medium can be supplemented with the antibiotics penicillin and streptomycin (paragraphs [0023] and [0026], p3). While Chi lists the antibiotics, including penicillin and streptomycin, separately from the culture medium (paragraph [0009], p2), it would be obvious to a person of ordinary skill in the arts to combine supplements to save money on packaging and reducing time spent on combining reagents.
In regards to claims 14 and 15, which depend on claim 9, the kit of claim 9 is not limited to culturing primary tumor cells from a tissue sample, but only states that it is intended to be used for obtaining and culturing primary tumor cells from a tissue sample. 
According to MPEP § 2111.01,
intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Since the body of claim 9 fully sets out a kit, the preamble is not considered a limitation. Therefore, since claims 14 and 15 are not limited to a tissue sample, and since Chi teaches claim 1, claims 14 and 15 are unpatentable over Chi being dependent on claim 9.
Therefore the teaching of Chi renders obvious Applicant’s invention as claimed.


Conclusion

	Rejection of claims 9-15 is proper
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632